 284DECISIONSOF NATIONALLABOR RELATIONS BOARDHamburgShirtCorporationandAmalgamatedClothingWorkers of America,AFL-CIO. Cases26-CA-3076 and 26-CA-3076-2April 9, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthatRespondent,HamburgShirtCorporation,Hamburg,Arkansas, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIALEXAMINER'S DECISIONOn December 27, 1968, Trial Examiner MiltonJanus issued his Decision in the above-entitledproceedings, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. He further found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended that suchallegationsbe dismissed. Thereafter, the GeneralCounsel and Respondent filed exceptions to theTrial Examiner's Decision and supporting briefs, theCharging Party filed cross-exceptions to the TrialExaminer'sDecision and a supporting brief, andRespondent filed an answering brief thereto.Pursuant to the provisions of Section 3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,thecross-exceptions, the briefs, and the entire record inthiscase,andherebyadoptsthefindings,'conclusions,and recommendations of the TrialExaminer.STATEMENT OF THE CASEMILTON JANUS, Trial Examiner: On charges filed byAmalgamated Clothing Workers of America, AFL-CIO,on May 2 and May 29, 1968, the General Counsel issuedaconsolidatedcomplaintagainstHamburgShirtCorporation,hereincalledtheRespondentortheCompany. The complaint alleges that (a) the Union hasbeen the authorized exclusive bargaining representative fora unit of production and maintenance employees at theCompany's plant at Hamburg, Arkansas, since June 5,1964, and that from on or about April 4, 1967, theCompany has negotiated with the Union with no intentionof entering into a collective bargaining agreement with it;(b) the Company has wrongfully refused to allow theUnion to conduct its own timestudies of rates which arethe subject of employee grievances and of bargainingissues raised during the course of negotiations; (c) theCompany made certain changes in wages and workingconditions without notice to, and without bargaining withtheUnion; (d) it discharged two employees on May 8,1968, in violation of Section 8(a)(3), and (e) about May 1,1968, the Company, through certain named agents,obtained signatures for a petition to decertify the Union,in violation of Section 8(a)(1). The Respondent's answerdenies the commission of any unfair labor practices on itspart.This proceeding was heard before me in Hamburg,Arkansas, on August 20-22, 1968. Briefs have beenreceived from the General Counsel, the charging Unionand the Respondent, and have been fully consideredUpon the entire record in this case, and from myobservation of the witnesses and their demeanor, I makethe following:The Charging Party has excepted to the Trial Examiner's rejection ofits request for a monetary remedy to make the employees whole for lossesthey may have suffered as a result of the Respondent's unlawful refusal tobargainWe deem it inappropriate in this case to depart from our existingpolicywith respect to remedial orders in cases involving violations ofSection 8(a)(5),and, therefore,deny said request SeeMonroe AutoEquipmentCompany,164 NLRB No 144, fn IThe Charging Party also excepted to the failure of the Trial Examinertopermit a Union or Board representative to explain the Employer'sviolation toRespondent'semployees,specify a period of at least anadditional year from the time the Respondent commences to bargain ingood faith during which time the Union certification shall be immune fromattack and provide for a simplified form of notice In the circumstances ofthis case we find that the ChargingParty's proposed remedy modificationsare unnecessary The Respondent's obligation to bargain in good faith withtheUnion will of course continue for a reasonable time after compliancewith the terms of the Board's Order CfMar-Jac Poultry Company Inc ,136 NLRB 785FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Arkansas corporation with itsprincipal place of business at Hamburg, Arkansas, whereit is engaged in the manufacture and sale of shirts. Duringthe past year, it manufactured, sold, and shipped from itsHamburg plant, finished products valued in excess of$50,000 directly to points outside the State of Arkansas,and during the same period, it received at its plantmaterial valued in excess of $50,000 directly from pointsoutside the State of Arkansas. Respondent admits, and Ifind,that it is engaged in commerce within the meaning ofthe Act.175 NLRB No. 48 HAMBURG SHIRT CORPORATION285II.THE LABOR ORGANIZATION INVOLVEDAmalgamatedClothingWorkersofAmerica,AFL-CIO,isa labor organization within the meaning ofSection2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESOn December 15, 1966, the Court of Appeals for theDistrictofColumbiaCircuit issued its opinion inAmalgamated Clothing Workers of America, AFL-CIO vN L.R B ,371 F.2d 740, enfg the Board's Decision andOrder inHamburg Shirt Corporation,156NLRB 511.That Decision and Order, to the extent pertinent here,held that Hamburg Shirt Corporation had illegally refusedtorecognizeAmalgamatedasthebargainingrepresentative for a unit of production and maintenanceemployees, and required it, upon request, to bargaincollectively with Amalgamated.Pursuant to the decree of the court of appeals, theCompany met with Amalgamated and proceeded tobargain.Their firstmeeting was on January 26, 1967There were 16 bargainingsessionsin all, some of themlastingmore than I day, between January 1967 and April30, 1968, when negotiations were broken off. The partiesmet and negotiated through11 sessionsbetween Januaryand July 1967. They did not meetagain untilNovember1967, and thereafter continued to bargain approximatelyonce a month through the last, or April 1968 session.' Thechief negotiators wereWilliam Sutton, the attorney forthe Company, whose office was in Little Rock, Arkansas,and Philip Lampert, the Union's regional counsel who isstationed in St. Louis. All bargaining sessions took placeinHamburg, Arkansas. Besides meeting at these formalsessions, Sutton and Lampert were also in touch with eachotherby telephone and letter whenever the occasionrequiredShortly after April 30, 1968, the date of the lastbargaining session, the Union filed its original charge inthiscase,alleging that the Company was refusing tobargain withit ingood faith, and had made unilateralchanges in wages and other terms and conditions ofemployment without bargaining. The Union has notrequested any furthersessions.On May 29, 1968, a second charge was filed by theUnion alleging that the Company had discharged twoemployees onMay 9, 1968, because of their unionactivities, and that about May 1, 1968, the Company hadcoerced employees into signing petitions purporting torevoke the Union's bargainingstatus.The Courseof BargainingInote first of all that the complaint does not allege,nor is there any evidence, that Respondent engaged incertain types of action commonly committed by employersaccused of surface bargaining. Thus, there was no attemptto show that the Company's negotiating agent lacked thenecessary authority to reach agreement on particularissuesor on an overall contract, that he engaged indilatory tactics, that he insisted that bargaining be'There is noexplanationfor the breakin bargainingbetween July andNovemberInote from official files of theBoard that the Amalgamatedfiled a charge alleging a refusal to bargain on March 6,1967, in Case26-CA-2697, and that thecharge was withdrawnonMay 18, 1967 Theparties continued to bargain dunng the 2-month period the charge waspendingconducted in a particular manner or order, or thatnonmandatory bargaining issues be considered as aprerequisite to arriving at an agreement. Finally, there isno claim on the part of the General Counsel that theCompany refused to supply promptly any data orinformation requested by the Union.Basically, it is the position of the General Counsel onthe surface bargaining charge, that Respondent's bad faithisrevealed by certain alleged unilateral changes it isalleged to have made during the course of negotiations,and by its refusal to make meaningful counter-offers tothe Union's proposals, mainly to its economic demands.The Union's maneuverability, that is, its ability to exerteconomic pressure on the Company in support of itsdemands was seriously affected by one considerationwhich was beyond its control. It was that dunng thesecrucialmonths of bargaining the Company had to givesubstantialwage increases under the Federal minimumwage law for which the Union could not assume credit.Although none of the parties make this point in theirbriefs, it is so obvious from the course of the negotiationsthat it cannot be ignored in determining why a bargainingagreement was not reached.Certain other general observations on the nature andtechniques of the bargaining sessions are pertinent here.Lampertwas the Union's chief negotiator, beingaccompanied at most of the sessions by Ellison, managerof the Union's Arkansas District Joint Board, and by fouremployeesoftheCompanywhowere there asrepresentatives of the rank-and-filemembership of theUnion Such a number was certainly not unwieldy but itcontributed to some extent to the length and duration ofthenegotiationssincetheemployees'committee,concerningwithday-to-day occurrences in the plant,brought up individual grievances which were then thrashedout by the negotiators. In effect then, instead of limitingitself to negotiating a contract, the union bargaining teamwas acting in part as a grievance committee. I certainlyattach no blame to anyone for this, since it was the dutyof the union representatives to service their members inthis informal way until the contract could spell out a moresuitable grievance procedure, but the consequence was thata disproportionate amount of time was spent on mattersother than negotiating contractual provisions.The Situation in December 1966The Company is engaged in the manufacture of boys'shirts;most of its more than 200 employees are womenengaged in sewing, pressing, packing etc.; and most of theoperators are paid on a piecework incentive systemIn 1966, the Company had engaged Summerour andCompany, of Atlanta, Georgia, to restudy its operationsand pay system, and to put into effect an incentive systembased on new time and motion studies. When negotiationsbegan in January 1967, most of this engineering work hadbeen completed, and new rates, quotas, and standards hadbeenestablishedformostof themany separateoperations. In the pressing department however, andapparently for some few other operations, time andmotion studies were still underway but new incentive rateshad not yet been put into effect. Thus, the situation at theclose of 1966, for most of the piecework operations,employees' pay was computed as follows: Every employeewithout regard to her productivity was paid at least $1 25per hour, the then Federal minimum wage; (2) eachoperation which had already been time-studied had a baserate of $1.37 1/2 per hour and a production quota which 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDa normally efficient operator was expected to attain. Anoperator who achieved her quota was paid a base rate of$1.37 1/2 per hour, or 10 percent more than the $1.25minimum wage. Operators who failed to produce thequota set for the base rate were said to be in "makeup,"but were, of course, paid for the amount produced and, inno event, less than $1.25 per hour. Operators producingmore than their base rate quota were paid additionalamounts at the price per dozen set for the individualoperation.Thisconstitutedtheincentivesystem.Timeworkers received a fixed sum per hour, most of themapparently at the $1.25 Federal minimum.On February 1, 1967, the Federal minimum wage wasraised to $1.40 per hour, and on January 1, 1967, inanticipation thereof, the Company raised its timeworkersto that rate and made the necessary changes to bring itspiecework system up to the new required minimum Thequotas and price per dozen remained unchanged, and anormal operator, that is, one who was not in makeup,producing her same quota, would now be paid at the newbase rate of $1.55 per hour, or 10 percent above the $1.40minimum rounded off. Thus, just a few weeks before thenegotiations began, all pieceworkers who produced theirquota received a real increase in wages from $1.37 1/2 to$1.55 per hour, while those who did not, were assured ofat least $1.40, instead of $1.25 per hour. It was alsoknown that a year later, as of February 1, 1968, theFederal minimum would become $1.60 per hour.Lampert, the Union's negotiator, testified for theGeneralCounsel,andSutton,theRespondent'snegotiator, for the Respondent. Each was cross-examinedby the other. The testimony was given in topical, ratherthan chronological form, so that each major item of thenegotiationswas treated by itself, with all changes inposition as developed over the entire period, being broughtin.Ipropose to discuss the negotiations in the samefashion,buttoconsiderfirstthose items,mainlynoneconomic, on which there appears either to have beensubstantial agreement in principle, or at least a willingnessto postpone further discussions until the major economicissues were settled.Bargaining on Proposed Contractual ProvisionsThe parties quickly agreed on the language of arecognition clause, based on a union proposal as modifiedby the Employer. The entire clause was not introduced,but its Section B was apparently the only part on whichtheCompany asked for some modification. After thechanges, it read as follows: The Employer shall recognizeand deal with such representatives of the employees as theUnionmay select or appoint, and shall permit suchselected or appointed representatives to visit its plant atreasonable times after due notice to the plant manager,during working hours for the purpose of investigating anygrievance, complaint or any other matter involved.The Company and the Union were apparently not faraparton language of a management rights clause,although no final provision was agreed upon, apparentlybecauseofdifferenceson the arbitrability of theEmployer's right to subcontract, on the removal of theplant, and on the direction of the business and limitationson the size of the work force. There were more seriousdifficulties over the Union's claim to demand arbitrationover other differences between the parties, but since theyarose mainly in negotiations over particular topics such aslayoffs, changes in -rates, quotas etc., my discussion onarbitration will be treated with the substantive matters towhich it is related. I do note, however, that the Companywas not hospitable to the general concept of arbitration,but on the other hand, it did not demand, so far as theevidence reveals, that the Union agree to a no-strikeclause.Arkansas is a right-to-work State, so the Union did notrequest a union shop. It did however request a checkoff ofdues which the Company was not willing to grant. TheCompany did agree to allow a union representative tocollect union dues once a month in the plant. Apparently,no firm agreement was reached on the point, but it wasnot considered to be a major obstacle to reaching a finalagreement.The Company and Union agreed on rest periods andguaranteed pay for reporting, which had apparently notpreviously been conditions of employment. The Unionrequested its standard insurance-retirement package,which the Company rejected. Fairly early in thenegotiations however, a tentative agreement, or perhapsmore accurately, a willingness to forego further discussion,was reached on a health insurance offer proposed by theCompany which was similar to one already in effect inanother of its plants. It was less than what the Union hadwanted, but again, it was not an item over whichbargaining would have foundered if agreement could havebeen reached on the important economic items of wages,holidays and vacations.The Union requested premium pay for hours worked inexcess of 8 per day, and for Saturdays, Sundays andholidays.The Company resisted it, but when it waspointed out to it that an Arkansas statute already requiredtime and a half for women who worked more than 8hours per day, the Union agreed to pay the premium tomen as well as to women to the extent required by theArkansas law The Company refused however to grant theUnion's demands for premium pay for work performed onSundays and holidays.The MajorEconomic ItemsWages:As I pointed out earlier, the Company hadalready put into effect a wage increase in January 1967,shortly before bargaining began, through its establishmentof new base rates which were set, after time and motionstudies, at $1.55 per hour, roughly 10 percent above theFederal minimum of $1.40 per hour An operator workingat normal effort was expected to be able to produce thequota set for her base rate. Production beyond her quotawould increase her earnings above her base rate. Thus, byfulfilling the same quota which, before January 1967,would earn her $1.37 1/2 per hour, a piecework operatorcould now earn $1.55 per hour.At the first bargaining session, on January 26, 1967,which Lampert did not attend, Ellison presented theUnion's model contract for consideration and asked forcertainwage data, which the Company furnished onFebruary 16, the date of the second session. At thatsecond session the Union asked, according to Lampert, iftheCompany would adjust its base rates in February1968, so as to make them 10 percent higher than $1.60per hour, the Federal minimum wage as of that date. Thiswould retain the Employer's recent past practice of settingthe normal, or base rate, at 10 percent above the Federalminimum. The Companysaidthat it was not willing toraisethe base rate from $1.55 per hour to a figure of 10percent above $1.60 (roughly, $1.75 per hour). All that itwas willing to promise, with respect to wages afterFebruary 1968, was to raise the base rate from $1.55 to HAMBURG SHIRT CORPORATION287$1.60 per hour. The Federal minimum wage, of course,had to go up to $1.60 per hour in February 1968, but theCompany's offer to raise the base rate from $1.55 to$1.60 per hour was nevertheless something additional. Anemployee who could make her quota when her base ratewas $1.55, but who could not make an increased quotabased on a rate of $1.60 per hour, would not beconsidered to be in "makeup" if she produced the sameamount which had previously earned her $1 55 per hour.About a week after the second session, Lampertsubmitted a wage proposal to Sutton by letter, requestinga 12 1/2-cent hourly increase to all employees in thebargaininguniteffective immediately, and a 20-centhourly increase effective in February 1968. Sutton'scross-examination of Lampert on the subject of this letterthrows doubt on Lampert's recollection of what he hadasked the Company to do on February 16, 1967. Lampertadmitted on cross-examination that Sutton had telephonedhim after receiving his letter of February 24, to ask himwhether theUnion'sproposalforacross-the-boardincreases of 12 1/2 and 20 cents in February 1967 and1968 meant that it was asking for an immediate base rateof $1.52 1/2 cents per hour (12 1/2 cents over $1.40).Lampert admitted that that was what he then meant, sinceas he explained, he did not know that the Company's baserate was already $1.55 per hour for pieceworkers. Thus, ifLampert did not know on February 24 that theCompany's base rate was already 10 percent above theminimum wage, he would hardly have asked, a weekearlier,whether the Company would continue, as ofFebruary 1968, its alleged practice of fixing its base ratesat 10 percent above the Federal minimum wage. Whatevertheexplanation,theUnionquicklyrecovereditscomposure and dropped, for the time being, its proposalforan immediate 12 1/2-cent hourly increase forpieceworkers.InMay 1967, the Union made a new wage proposalasking for a 5-cent hourly increase as of June 1967, and15 cents as of February 1968. In June, and again inNovember, it made other proposals which the GeneralCounsel characterizes as downward revisions of itsoriginal proposal of February 24, 1967. The scaling downof the Union's demands seems more significant to theGeneral Counsel than it does to me.' In any event it is nottoo important how much the Union was scaling down itsdemands, since the Employer was making no significantconcessions either. Its final offer was pretty much what itsoriginal offer had been - a base rate for pieceworkers of$1.55 when the Federal minimum was $1.40, and a baserate of $1.60 when the Federal minimum became $1 60.Itsargument against improving that offer was that theincentive system was fairly new, having been installed inlate 1966, and that it needed more experience beforedeciding whether it could afford to pay a $1.75 base ratein 1968. The Company also pointed to the fact that 1967was a slow year and that its employees were on reducedworkweeks.'Itmust also have beenat one of thebargaining sessionsbefore theUnion learnedthat the baserate was already$1 55 per hour,that Ellisonclaimed with some pride that a plant in Arkansaswhich hehad recentlyorganizedwas payingan averagehourly wage of Si 47 per hour, only tolearn thatthe averagehourly wageatRespondent'splantwas already$1 63 per hour'In February 1967 the Unionhad askedfor a 20-cent increaseabove thethen$I55 base rateas of February1968 InNovember 1967, itwas stillasking fora $I 75 pieceworkbase rateasof February 1968TheNovemberproposal also askedfor a shopminimum of$170 for allemployees (thus includingpieceworkers),which would mean that the newAnother aspect of the problem over pieceworkers' baserates needs to be covered Time and motion studies hadnot been completed for the pressing department whennegotiations began, and the base rates for these employeeswere therefore held at their existing rate of $1.37 1/2 perhour. The Company wanted to equalize their base ratewith that of all other pieceworkers to $1.55 per hour, buttheUnion refused permission to do so until December1967, almost a year after the other pieceworkers had beenraisedThe Union's refusal to act promptly on the pressingdepartment rates may have had something to do with itslater requests that its timestudy engineer be permitted tocheck certain rates in the plant, but I cannot believe thatthis was the only reason for its reluctance to approve animmediatewage increase for employees whom itrepresented.Thus, I note that when negotiations began,the Union was not concerned with the rates and quotas setby the Company's timestudy expert in 1966, but only withchanges or modification in those rates and quotas. If theCompany had completed the new pressing departmentrates before bargaining began, the Union would not haveasked that they be rechecked, so that the Company'sinability to determine the final pressing department ratesby January 1967 is not at all analogous to those changesin rates for which the Company sought approval in late1967 and early 1968. It was with respect to thesemodifications that the Union can possibly be said to haveneeded additional information to be obtained only throughits own timestudy engineer.Timeworkers' rates:The Employer's proposal was tostart timeworkers at $1.40 per hour in 1967, raise them to$1.50 after 6 months and to go to $1 60, the new Federalminimum in February 1968. At the meetings in May andJune 1967, the Union requested an immediate 5-cent perhour increase to all timeworkers, when many of themwere at $1.40 or $1.50. In November, it proposed that asofFebruary 1968, the Employer pay a $1.70 shopminimum to all employees, but not less than a 10-cent perhour increase to all timeworkers. The Employer rejectedthis proposal and made no counteroffers.Holidaysand vacations.TheCompany proposednothingmore than a continuation of its past practicewithout change. It gave two holidays, the Fourth of Julyand Thanksgiving Day, for which it paid eight times theFederal minimum wage. To be eligible, an employee hadto work 5 days in the week in which the holiday fell. TheCompany also gave a paid vacation based on actualaverage earnings, for the week in which Christmas fell,and for this vacation, eligibility was based on 1 year'sprevious employment. There is little point in setting outchronologically all the revisions in the Union's proposals.It started out asking for seven paid holidays with a lessstringent eligibility, and with payment to be based onaverage hourly rates. It ended up asking for four holidaysin 1968, six in 1969, and seven in 1970. As for vacations,theUnion started out by asking, in addition to theestablished 1-weekChristmas vacation, for a 1-weeksummer vacation for employees who had been employed 1year; and 2 weeks for employees of 3 years' experience. InNovember1967,theUnion says it scaled this down byrequesting 1 week's summer vacation in 1968 for 1-yearemployees and 2 weeks in 1969 for 2-year employees, allin addition to the 1-week winter vacation. My conclusionshop minimum would be paid to workers who could not make their quota(whether it was at the $1 60 or $1 75 base rate) This would set a floor forall pieceworkers of 10 cents more than the Federalminimum 288DECISIONSOF NATIONALLABOR RELATIONS BOARDon negotiations over vacations is that the Employer movednot at all, while the Union's movement was imperceptible,if it did not in fact raise its demands by seeking only a2-year eligibility requirement for a 2 weeks' summervacation in 1969, rather than the 3-year eligibilityrequirement originally proposed.Seniority, layoff and recall:The Company's policy as tolayoff and recall when negotiations began early in 1967was to favor more productive over less productiveemployees,disregardingtheircomparative length ofserviceat the plant. The Union's proposal was thattemporary layoffs should be determined by fob, section ordepartmental seniority,while permanent reductions inforceshouldbebasedon plantwide seniority,withprovisions for retraining employees. The Company's onlycounterproposal on reductions in force was that it wouldbe based on work performance, with the Company beingthe sole judge of that standard. At some time during thenegotiations, theCompany offered to submit for theUnion's consideration a proposal for arbitrating anyclaimed abuse of discretion on the Company's part. At thenextbargainingsession,Suttonoffered to arbitratequestions as to which of two equal producers should belaidoff,but insisted on nonarbitrability of any layoffswhere it determined that one employee had a betterproduction record than another. The Union rejected thisout of hand, since it gave no preference to employees'length of service. There the matter stood, with no furtherprogress in resolving that issue being made in laterbargaining sessions.Arbitration ofwagedeterminations.My discussion ofthis subject is limited for now to the negotiation for acontractual provision on arbitration of disputes over theestablishment and modification of piecework rates. It isclosely tied in substantively, however, with the allegationof the complaint that the Company violated Section8(a)(5) by refusing to permit the Union to conduct its owntimestudiesThat aspect of the matter will be treatedlater; for now, I limit myself to setting out the opposingviews of the parties on how disputes over piece rates wereto be settled.Itwas admittedly the normal practice of the Unionwhen negotiatingan initialcontract with an employer tolimit its examination of the piecework operations andrates to a study of the rates as submitted by the employer,and to decide on that basis whether the rates were fairThe negotiations began on that basis, with the Companysubmitting a list of operations and rates, and with theUnionthenmakingitsfirstdemandforanacross-the-board 12 1/2-cent per hour increase, which waslatermodified to a demand, for 1968, of an increase inbase rates of 10 percent above the Federal minimumwage.The Union did not raise any objection to the piece rateswhich had been put into effect in 1966 on the basis of thetimeandmotionstudiesalreadycompletedbySummerour, the engineering firm retained by theCompany. It was recognized by both the Union and theCompany that the Union's approval of such rates wouldeventually have to be secured, but no difficulties on thatscore were anticipatedAs for a contractual provision onmodifying already established rates or for setting rates onnew operations, the outlook was less certain. The Unionsought a contractual provision for arbitration of disputesover changes in production and related piece rates, the useof new fabrics or other matters which would affectemployees' rates or earnings. Closely related with thatdemand was one that it be permitted to send its ownengineer into the plant to make its own timestudies.The Company refused to agree to the arbitration ofdisputes relating to rates, production quotas, and otheritems entering into wage determinations, and would notagree at any time during the negotiations to permit aunion engineer in the plant to recheck its engineer's ownstudies.All it would agree to in this regard was to furnishany data obtained by its engineer to the Union for itsstudy and consideration and to undertake, if the Unionwas still dissatisfied with the quota or rate, to have itsown engineer restudy or retime the operation. Thathowever was to be final, and not subject to arbitrationUnilateral ChangesThe complaint alleges that the Company made changesaffecting wages without first bargaining with the UnionAdditionally, another unilateral change, that with respectto wage increases to cutting department employees is notalleged as a violation per se because it occurred more than6 months before the filing of a charge, but is put forwardby the General Counsel to sustain his argument that allthe changes indicate Respondent's bad faith in bargainingwith no real intention of entering into an agreement.Since it occurred first chronologically and is relied onby the General Counsel as part of a pattern to subvert theUnion'srighttoactascollective-bargainingrepresentative, I shall first consider the increases in thecuttingdepartmentwhichRespondent instituted inOctober 1967.1.At the bargaining session of November 7, 1967, theunion negotiators raised the question whether employeesin the cutting department, working on time rates, hadrecently had their wages raised The Company submittedinformation on this point indicating that in fact 10employees in the cutting department had receivedincreases in their hourly rate, all but I at 10 cents perhour, and all but I effective as of October 1, 1967 TheCompany justifies granting these raises without firstconsulting with the Union on the grounds that the cuttingdepartment, because it was not on incentive, had notreceived any benefits from the reformulated piece ratesystem which had been gradually put into effect in 1966,but had been promised that something would be done forthem. Sutton testified that a company official had askedhim if hourly-rated employees who had been promisedwhen hired that they would be given raises, could nowhave them. Sutton advised the official that he could grantsuch raises which were required under a company plan orpolicy initiated before the negotiations with the Union hadbegunIneed not decide whether, if these raises had beengiven within the 6-month period preceding the filing of acharge, they would constitute a violation of Section8(a)(5).Ishallhowever consider, inmy concludingfindings,whether this event, in connection with theunilateral changes alleged in the complaint evidenced anintention to bypass the bargaining representative, and thusan intention not to bargain in good faith.2.Thanksgiving Day was one of the two holidays forwhich employees were paid. In past years, eligibility forpayment required that an employee work 5 other days inthe same week, so that they would receive approximately6 days' pay if they worked 5 days In November 1967,many employees were on a reduced workweek, whileotherswereon temporary layoff.A week beforeThanksgiving Day, Sutton called Lampert and requestedpermission to waive the eligibility requirement of 5 days' HAMBURG SHIRT CORPORATIONwork in the next week, so that the Company could pay forthe holiday. Lampert told Sutton that before he couldagree to doing so, he wanted to know whether theemployees on temporary layoff would also be paid for theholiday. Sutton said he would find out and would callLampert back Sutton then spoke to a company officialwho told him that the Company would pay the laid-offemployees for the holiday. Sutton then tried to reachLampert at his St Louis office, but was told that Lamperthad gone on to Chicago for the holiday. Sutton then triedto reach Lampert in Chicago but was unable to do so,either before or immediately after the holiday. Sutton thenadvised the plant to waive the eligibility requirement andto pay the employees for the holiday. He said he did sobecause he considered that the Union's inquiry whetherthe temporary laid-off employees would also be paid hadbeen met. Sutton did nothing more about the matter untilhe received a letter from Lampert dated December 7,1967, asking what the Company proposed to do aboutwaiving the Thanksgiving holiday eligibility requirement.By this time, all the employees including those ontemporary layoff, had already been paid for the holiday.At their next bargaining session, on December 19, Suttonasked if what the Company had done about ThanksgivingDaywas satisfactoryMembers of the employees'negotiating committee spoke up and said they weresatisfied, while Lampert made no negative response.Thus, the Company informed the Union of its desire tochange the eligibility requirement for the holiday a weekin advance, obtained the information the Union wanted,and put the change into effect only after trying to reachtheUnion's negotiator. The General Counsel concedesthat this is what the Company did, but argues neverthelessthat the Company's waiver of the eligibility requirementfor the holiday is a violation of Section 8(a)(5), since theUnion was entitled to claim credit for granting theemployees this additional benefit and the Company, bydeprivingtheUnionofthatopportunitytherebydiminished the authority and status of the bargainingrepresentativeIt is true that an employer who unilaterally grants hisemployees a wage benefit without the approval of thebargaining representative thereby places the representativein the predicament of either remaining silent and seeing itsauthorityeroded, or of objecting to the benefit andpossiblyincurringthehostilityof its constituencyWhether or not a benefit is obtained directly by abargaining representative, the representative is entitled totake and claim credit for what has transpired, if only tocounteract an implication which the employer may befostering that benefits come only from the employer. Onbalance, however, I am not willing to find that the changein eligibility for the Thanksgiving holiday constituted aunilateral violation of Section 8(a)(5) It was a matterwhich could have been quickly handled by telephone onceall the facts were known. Sutton gave Lampert adequateadvance notice, and but for Lampert's unavailability, theUnion could have given a clear cut approval of theCompany's offer and taken credit for it. Further,Lampert's response when Sutton first reached him wassuch as to reasonably lead Sutton to conclude that theUnion's permission was conditioned solely on whether thetemporary laid-off employees would also receive theholiday pay.3Paragraph 15 of the complaint alleges that on orabout February 1, 1968, Respondent changed the wagesand production quotas of certain unit employees Thechanges referred to in this paragraph, insofar as they can289be identified from the data given, as well as other changesreferred to in subsequent paragraphs of the complaint arecloselybound up with the Union's demand that itsengineerbe admitted to the plant to make certainindependent timestudiesThe General Counsel has alsoalleged that the Company's refusal to grant access to theplant to the Union's engineer is in itself a violation ofSection 8(a)(5). I will consider this matter subsequently,but insofar as they can be extracted from that problemand considered separately, I set out the relevant factshereOn February 1, 1968, the new Federal minimum of$1.60per hour became effectiveThe base rate forpieceworkers, that is, the hourly rate which an operatorwho made her quota would earn, was then $1.55 per hour.An operator who had been making the quota necessaryfor her to earn exactly $1.55 per hour would now have tobe paid $1.60 per hour for producing the same amount ofwork. In effect, this would constitute an increase in herbase rate, or stated differently, an increase in her piecerate.But the Company could not increase the base orpiecework rates without the Union's consent On the otherhand, if the base rate was not raised to $1.60 and thequota remained unchanged, then an operator who couldjustmeet that quota would be in "makeup" because ofher inability to produce enough to qualify for the new$1.60 rate. In July 1967, the Company had offered toraise the base rate, as of February 1968, from $1.55 to$1.60,without increasing the quota, so that each dozenproduced would be paid for at a slightly increased rate,but no agreement had been reached, as the Union's lastrequest had been for a $1.70 per hour minimum as ofFebruary 1968.Iconfess to some difficulty in understanding thetestimony on this point, which comes out mainly inSutton's cross-examination of Lampert, but my bestreconstruction of what it amounts to is that the Companydid not raise the base rate from $1.55 to $1.60 as ofFebruary 1968, that it paid, as required by Federal law, aminimum of $1.60 per hour, but that it advised pieceworkoperators what they should produce in order to earn $1.60per hourWhen Lampert protested what he regarded aschanges in quotas at the bargaining session of March 6,1968, Sutton asked him if he would like to have theCompany announce that employees who were meeting theold quota necessary to earn $1.55 were not in makeup, towhichLampert replied that he would not tell theCompany what to do but that it was making unilateralchanges affectingwages and production and that hewanted his engineer to check those changes. Lampertadmitted, however, that he knew of no instance where anemployee was paid differently after February 1, 1968, forthe same amount of production than she had been paidbefore then, or of any employee who had been disciplinedafter that date because she could only meet her quota,based on the same $1.55 base rate she had previouslyearned.Iperceive no unilateral changes in production quotas orrates based on advising employees what they would haveto produce to justify a $1.60 rate, so long as no employeesuffered any loss of pay thereby, or was placed in peril ofdiscipline for being in "makeup."4.There are other changes in operations, quotas, ratesand in the installation of new machinery which are allegedto constitute unilateral changes without notice to andbargaining with the Union, in paragraphs 16, 17 and 18 ofthe complaint. In fact, notices of some sort were given bytheCompany to the Union, but whether they were 290DECISIONSOF NATIONALLABOR RELATIONS BOARDsufficiently explicit or gave the Union sufficient time toevaluate them are all in issue here. More importantly,however, these changes are all bound up with the demandsthat the Company permit a union engineer to study thechanged operations and new machinery in order to be ableto evaluate the Company's proposed rates. I set out herethe information as to these changes, the notice given bythe Company and the Union's responses, so that the basiccontroversy over the Union's right to have its engineerstudy these changes in person, can be better placed incontext.On December 14, 1967, Sutton wrote Lampert (GCExh. 11) saying that he would like to take up with him"the matter of several operations which we would like tochange. These might involve changes in operation due todifferentequipment and a different quality of finalproduction." At the bargaining session on December 19,Sutton said that his comments might be premature, butthat the Company was thinking of installing four newmachines (they appear to have been pressing machines).Themachinesactuallywentintooperationinmid-February. On March 6, Sutton mentioned installingthemachinery, that the Company had no published ratesbut that it had set tentative rates and quotas for four jobson the machines. Lampert asked for data on the newoperations and at the next (and final) bargaining sessionon April 30, Sutton told the Union that the operators hadbeen assigned temporary rates.Somewhat similar in nature is the issue raised in thecomplaint as to whether the Company instituted aunilateral change in rates or quotas for certain new orrevised operations on matching plaids and solids, changingback stitch to angle tacks on pocket. corners, changinggauge from right to left side of foot, and changing cuffstitching from double to single stitching. The Companyadvised the Union on April 22 and 24 of its desire tomake the changes and to set rates for the new operations.These revised operations were called for by new materials,stylesand changes in product. Each such change inproductmight require a revision in the method ofoperation and in the time needed to accomplish it. TheUnion refused to discuss new rates for the revisedoperations unless its engineer could first make his ownindependent study of the change. According to PlantManager McNeely, when the Union refused to participatein setting wage rates for these revised operations, theCompany continued to pay the operators their formeraverage hourly rate.Although it was not alleged in the complaint as aunilateral change, Lampert identified two lists of rates,one as of April 1968, and one as of March 1967 (G.C.Exhs. 7 and 8), supplied by the Company to the Union,and testified that hemade a samplesurvey of a fewoperations which showed changes in rates and quotas notdiscussed with, or approved by, the Union. Here too, theGeneral Counsel's reason for producing this testimony wasto reemphasize the Union's inability to evaluate thesechangeswithout having the Union's engineer grantedaccess to the plant. I have examined the two lists and notethat the' earlier one is based on a $1.40 per hourproduction quota while the latter is based on a $12.80production quota, which I take to be the daily ratecomputed at $1.60 per hour. Of the three or fourexamples given by Lampert in his testimony, I couldcheck only two operations, Turn and Trim Collar Pointsand Run Collars as being on both the 1967 and 1968 lists.My computation as to these operations shows that in eachcase the production quota was increased in 1968 over 1967by justan amountwhich would be sufficient to raise theoperators'earningsfrom $1.55 to $1.60 per hour, that is,from the 1967 base rate to the new Federal.minimum asof February 1968. Neither the exhibits nor the testimonyon this matter indicate how the difference in quotas orrates affected an employee's earnings,except to the extentrequired by the new Federal minimum of $1.60 per hour.The matters discussed in this section, the installation ofmachinery, changesinmaterialsand product, and inmanufacturing methods, were effected by the Company indisregard of the Union's request to conduct its ownengineeringstudies in order to determine how thesechanges would affect employees'earnings.Ibelieve therewould have been no difficulties in obtaining the Union'sapproval of what required its approval, that is, possiblechanges in rates and quotas, if the Union could haveparticipated in those matters which might affect employeeearnings.Since employees had to be paid promptly for thework they performed, the Company had to set a rate foreach operation, whether new or revised.Ifind no violation of Section 8(a)(5) in theinstallationofmachinery, in establishing differentmanufacturingtechniques,or in the decision to manufacture newproducts. It is, however, a different question as to whetherthe Company was entitled to set new rates for such newwork. I think it was entitled to do so on a temporarybasis,but was obligated to bargain with the Union if theUnion raised a question as to the rate. The Union didobject,because it was deprived of all opportunity ofproperly evaluating the validity of the new rates. Thisbrings us then to the underlying question of whether theCompany violated Section 8(a)(5) by refusing to permitthe Union access to the plant, in the person of the unionengineerwho would conduct independenttime and motionstudies.5.The Union's request of the Company to allow itsengineeraccess to the plant in order to study particularoperationsbecame,overtheextendedcourse . ofbargaining, the focal point for a number of unresolveddisputes over grievance-arbitration, setting of rates andquotas on revised or new operations, and even at times,over the question of studying all existing rates.TheUnion'soriginalcontractproposaldidnotspecifically ask for the right to have its own engineer visitthe plant toredetermineor restudy the piece rates alreadyin effect, and the Union claimed on some occasions that itcould determine the justness of such rates by examiningonly the Employer's data. Such information was availableto the Union on request,and allits requests for data werefilledwithout undue delay.It istrue that, toward the endof 1967,and againearly in 1968, Lampert wrote Sutton(see G.C. Exhs. 3 and 12)insistingthat the unionengineerbe granted access to the plant in order to study the entirerate structure and incentive system. However, on otheroccasions, the Union's demand was limited to requeststhat itsengineerbe given the opportunity to conduct itsown time and motion studies as to new or revisedoperations when the Companyinsisted on retaining theright to set what it called "temporary" rates.On the other hand, the Company admitted that allpiecework rates (aswell as all time rates)had to beincorporated in the final agreement, and would require theconsent of the Union. Its proposal was to set pieceworkrates on the basis of itsengineer's studies.'The Company'I recognize that Summerour& Company,the engineering firm used bythe Respondent was an independent professional engineering firm and thatthe engineer who actually compiled the databy firsthand studyin the plant HAMBURG SHIRT CORPORATIONwas prepared to turn over to the Union, on its request, thedata supporting its rate determinations; to have itsengineer restudy operations on which the Union raisedsome objections, and to consider the Union's position inthe light of such restudy. Under no circumstances though,was the Company willing to permit the Union's engineerto study the operation at firsthand or to grant to anarbitrator the right to overturn its own engineer's finaldetermination on any particular rate. By insisting onultimate control over the factors which determined thepiece rates, the Company was in effect insisting on, andretaining, sole control over the rates themselves.The Union's right of access to the plant in order toconduct its own timestudies may appear to be a relativelyminor issue separating the parties. It is true that theeconomic questions of what the base rate for pieceworkerswas to be, whether a shop minimum higher than theFederal minimum would be established in February 1968,how many paid holidays there would be, and the questionof a paid summer vacation, were more important in thecontract negotiations then independent timestudies. If theparties had been able to settle their economic differences,it is probable that the question of the Union's access tothe plant could have been amicably resolved. But theCompany's refusal to make concessions to the Union onthemajor issues served to emphasize for the Union itsinability tomove the Company on any matter affectingwages and wage rates.Ifind no merit in the Company's argument that theunion engineer's access to the plant depended on whethertheUnion had some good reason for conducting its owntimestudies. Although the Company was willing to submititsown timestudy data to the Union, and although theUnion might find such data satisfactory and sufficientunder some circumstances, it nevertheless had a right tomake its own studies of rate factors in order to be able tobargain intelligently on individual rate determinations. Itswillingness to forego such studies in order to expeditereaching an agreement is not a waiver of its statutoryright to be consulted, and to participate fully in allrate-settingmatters. I find that the Company's denial ofaccess to the plant by a union engineer for the purpose ofmaking independent timestudies was a violation of Section8(a)(5).'Concluding Findings as to Section 8(a)(5)There are three types of violations of Section 8(a)(5)alleged in the complaint (1) Surface bargaining, with nointention of reaching an agreement; (2) alleged changes inrates, quotas, eligibility requirements, etc., made by theCompany without adequate notice to, or consultationwith, the Union; and (3) refusal to permit union access totheplantforthepurposeofconducting its owntimestudies."was Summerour's employee It was the Respondent,however, which hadselected Summerour without asking the approval of the Union. WhetherSummerour was impartial because it was an "independent"firm is besidethe pointThe fact is that Summerour was the Respondent'sagent,responsible to it and presumably as solicitous of its views and welfare asthe union engineer would have been for the Union's views and welfare'Fafnir Bearing Company v N L R B,362 F.2d 716 (C A 2), enfg. 146NLRB 1582,N L R B v Waycross Sportswear, Inc403 F 2d 832 (C A5),enfg166NLRB No14,McGraw-EdisonCompany (BerstedManufacturingDivision).172NLRB No 178 (TXD), andVernonCalhoun Packing Company, Inc,173 NLRB No 112 (TXD).'Additionally,the charging Union's brief argues,without support fromthe complaint or the General Counsel'sbrief, that Sutton,the Company'schief negotiator,was limited in his authority and that his lack of workingknowledge of the Company's piece-rate structure was instrumental in the291Ifind that the allegations of the complaint as to surfacebargaining, and the allegations as to unilateral changeswithout proper consultation with the Union, have not beensustained and should be dismissed. I also find, however,that the allegations as to the Respondent's refusing toallow the Union access to the plant to conduct its owntime and rate studies is fully established by the evidence,and that it constitutes, in law, a violation of Section8(a)(5)which, in my opinion, is sufficiently serious towarrant a cease and desist order and an affirmative orderto resume bargaining until the effect of Respondent'sillegal conduct has been dissipated.1Surface Bargaining-The relevant principles are wellknown and can be succinctly stated. Section 8(d) of theAct requires,interalia,that the parties "meet atreasonable times and confer in good faith with respect towages,hours,andother terms and conditions ofemployment, or the negotiation of an agreement . .. .Although neither party is required to make concessions orenter into a contract, the Act contemplates a willingnessto engage in discussions with an open mind and purposeto reach an agreement, rather than merely a willingness toenterupon a sterile discussion of union-managementdifferences. The ultimate issue of good faith in bargainingnegotiations involves a finding as to state of mind whichcan only be inferred from the totality of the parties'conduct. It is only the application of these principles to aparticular set of facts which presents some difficulty.The General Counsel is careful not to say that theCompany refused to make concessions, since refusal tomake concessions is not per se surface bargainingHeaccuses the Company with refusing to make meaningfulcounteroffers, limiting its wage proposals to the existingterms and conditions of employment, and by abandoningits incentive plan.'But is the refusal to grant any improvement beyondexisting terms and conditions of employment somehowmore reprehensible than failing to make a concession?' Anemployer does not bargain in bad faith by refusing toaccept the Union's first offer, nor by refusing to "split thedifference" between the Union's offer and his first, last orany intermediate counteroffer. All that is required of himis that he listen with an open mind and a willingness to bepersuaded by rational argument. Here, the rationality ofeach side's position was quickly made evident The Unionfailureto reach agreement on that issue.Iam satisfied that the evidencedoes notsupport thesearguments Sutton was empowered to negotiate andto reach anagreementOn thefew occasions when he chose to refer somenew ordisputedmatter to his principals, he received a prompt answerwhichhe relayed promptly to the Union. As for hisknowledge of thepiece-rate system, hemade availableto theUnionthe Company's datawhen requested,and also supplied the engineer and plant manager whenspecificmattersneededto be exploredin greater detailWhatthe Union'scontention amounts to is not that Sutton was unpreparedor dilatory, butthat he would not permit the union engineeraccessto the plant'The GeneralCounsel's argument as to "abandonment" of an incentiveplan must be understood in its context in order notto bemisledby a latentambiguityin the use ofthe term "incentive" The GeneralCounsel meansonly that by refusingto grant a base rate higher than the $1 60 FederalminimuminFebruary 1968, the Companywas abandoning its formerpractice(establishedas recently as 1966) of paying "normal" pieceworkersmore thanwhatever the Federalminimum wage happened to be at aparticular time.He cannot mean, sinceit is contrary to the fact,that theCompany refusedto pay pieceworkers who were able to produce morethantheir quota, additional amounts based on their extra or incentiveeffort'The Company did, of course, offer someminor improvements in wagesand working conditions It agreed to a reporting time provision and to ahealthinsurance plan 292DECISIONSOF NATIONAL LABORRELATIONS BOARDwanted a larger wage package than the Federal minimumrequired, while the Company, aware that the employeeswould, between January 1967 and February 1968, receivewage increases totaling 22 1/2 cents per hour (from $1.371/2 to $1 60 per hour) preferred to wait awhile beforegranting anything in excess of $1 60. The presentation oftheseopposing views required no intricate or subtledevelopment. Once said, it has been said for all time. Thesame was true of the negotiations over holidays andvacations.TheUnionwanted immediate substantialimprovements; the Company offered nothing beyond whatitwas already givingWould the Company have bargainedin good faith if the parties had reached an impasse, withthe Company offering four paid holidays and the Unionasking for five, and can it be said to be bargaining in badfaith by offering only two instead of seven?The Board has made it clear that Trial Examiners arenot to speculate as to concessions and counteroffers whichthey think employers could or should have made, since todo so would be contrary to the Supreme Court'sadmonition that "The Board may not, either directly orindirectly, compel concessions or otherwise sit in judgmentupon the substantive terms of collective-bargainingagreements "'Here, the Company's offers on economic matters werenotsopredictablyunacceptableason its face todemonstrate its bad faith'° nor were its positions onarbitrability, layoff and recall so demonstrably devoid ofreasonableness ormerit as to indicate an unalterableopposition to entering into a bargaining agreement Thecases I cite below are not necessarily factually similar tothose in this proceeding, but they serve to illustrate thatirreconcilable differences over the content of a bargainingagreement is not per se bad faith."2.Unilateral changes'In considering the unilateralchanges alleged to have been made by the Companywithout adequate notice to or consultation with the Union,Ifound that the changes had either been discussed withtheUnion or that the wage rates set for the new orrevised operations were temporary, and that the Unionwas free to bargain over the permanent rates if it sowishedHowever, as I noted in that discussion, the disputewas not so much over the initial setting of a rate, but overwhether the Union would be permitted to evaluate it by afirsthand study I find, therefore, that even with respect tothose rates which the Company set unilaterally, the Unionwas not deprived of the opportunity to consult on thepermanent rate, but that such opportunity was effectivelycurtailed by its inability to make its own in-plant study ofthe operation.3The Union's right to make timestudiesTheFafnirandWaycrosscases, cited in fn. 5, decided by the Secondand Fifth Circuit Courts of Appeals lend weighty supportto the Board's position that an employer violates Section8(a)(5)by refusing to permit representatives of anauthorized bargaining representative to make an in-plantstudy of piece rates and their underlying factors. Theargument of the Company in this case that reexaminationby a union engineer of its own engineer's studies might'SiskmSteel and Supply Co,160 NLRB 1038 at 1040, quoting fromN L R B v AmericanNational Insurance,343 U S 395, 404"SeeN L R B v Reed & Prince Manufacturing Company,205 F 2d131, 139 (C A I)"Phil Rich Fan Mfg Co, Inc,171NLRB No87,TaftBroadcastingCo,163 NLRB No 55,Procter & Gamble Manufacturing Company,160NLRB 334, andThe Philip Carey Manufacturing Company,140 NLRB1103, 1104-05cause its employees to lose faith in the correctness of theirratesdoes not withstand analysis. If the Union, aftermaking its own timestudies, agreed with the Company'swork, then the employees' faith in their piece rates wouldin fact be reinforcedAnd if the Union disagreed, thenany possible unrest of the employees over their rates couldbe effectually settled by the parties' eventual resolution oftheir differencesThe Company's refusal then, to grantaccess to the plant for a union study of piece rates couldonly widen the existing differences between the parties. Asthe Court said in theWaycrosscase:We agree with the Second Circuit's recent decisionholding that the refusal of an employer to allow theUnion to make a piece-rate study in connection withevaluatingthemeritsofagrievanceconstituteindependently a violation of Sec. 8(a)(5).FafnirBearingCo v. N L.R B.,2 Cir., 1966, 362 F 2d 716If neededduring the performance under an existing contract, suchinformationmay be of even more significance innegotiationslookingtoward themaking of anagreement.[Emphasis supplied ]Although it is true that in theWaycrosscase, theemployer was also found to have refused to bargain ingood faith on other counts than its refusal to allow aunion study of piece rates inside the plant, the Court'semphasis of this particular ground for its decisionindicates the seriousness with which this infraction mustbe regarded. It would be sheer speculation on my part todecide that the Company and the Union would or wouldnot have reached a binding agreement if the unionengineer had been allowed to make his own timestudiesThat is not within my competence. But what is within mycompetence is to recommend a remedy for the violation ofSection 8(a)(5)which has occurred. It can only beremedied, it seems to me, by requiring the Company toresume bargaining, upon request, after the Union has hadan adequate opportunity to make its own study of thepiece-rate operations in the plant. This may serve to breakthe impasse over economic and other issues which existedonApril 30, 1968, and may incline the parties toreexamine their previously inflexible positions in the lightof their joint consideration of the piece rates, and ofwhatever changes in circumstances have occurred in thepast year.The Discharges of Carpenter and CrouchOn May 9, 1968, Plant Manager McNeely dischargedFaye Carpenter and Jewel Crouch for violation of a plantrule against an employee clocking in or out for anyonebut himself. It is admitted that Carpenter, while punchingher own timesheet shortly after quitting time the daybefore, had also punched Crouch's sheet which Crouchhad given her.Carpenter and Crouch were both members of theUnion, had attended union meetings, and had either filedgrievances or had filed them for other employees. Inaddition,Crouchwas a member of the Union'snegotiating team, and had participated in most of thebargaining sessions through April 30, 1968. On the otherhand,McNeely who had only become plant manager inNovember 1967, during the course of bargaining, testifiedthat he had no animus against Crouch, that he had in factpromoted her to a new job at her request, and had onanother occasion granted her a leave of absence instead ofrequiring her resignation.McNeely said he had not knowthat Carpenter was a member of the Union. HAMBURG SHIRT CORPORATIONCrouch and Carpenter were friends and usually drovetogether to and from work. On May 8, when the buzzersignaled the end of the workday at 4:15 p.m., the two metin the plant near the timeclock. There are three timeclocksand well over 200 employees, so that a delay of 10minutes or so in reaching the clock could be expected ifone istowards the end of the line. Each employee carrieshis timesheet with him from his job station, inserts it intothemachine for punching, and then deposits it in a boxnearby.The testimony of Carpenter and Crouch on the eventsleading up to their discharge is that they got into linetogether, and as they were advancing, Crouch rememberedthat she had left her purse behind at her work station. Sheasked Carpenter to hold her sweater, thermos bottle andtimesheet while she went back for the purse. Both testifiedthat Crouch did not ask Carpenter to punch out for her,but since Carpenter got to the head of the line beforeCrouch had returned, Carpenter decided to punch bothtimesheets and did so. Their testimony is that whenCrouch returned after retrieving her purse, Carpenter waswaiting for her outsideMcNeely testified that he had placed himself near theplant entrance that day shortly before the buzzer sounded,as he frequently did, and that he saw Crouch leave theplant so soon after 4:15 p.m. as to raise a question in hismindsinceher department, because of its location in theplant, was usually the last to clock out. A little later, theofficemanager told him that an employee had told herthat Carpenter had clocked Crouch out.The next morning McNeely sought out Carpenter andCrouch separately and spoke to them. The two womentestified that this first conversation withMcNeely tookplace about 7:45 a.m., while McNeely testified that hefirst spoke to them an hour or more later that morning,because he had waited to see if they might come to him toadmit their infraction of the rule and to offer someexplanation for it. I need not resolve this difference intheir testimony.When McNeely did speak to Carpenterhe asked her if she had punched Crouch's card Sheadmitted she had and he then asked her if she know it wasa violation which could lead to discharge. She said thatshe knew.' i McNeely then went to Crouch and asked herif she had personally punched out the day before. Sheadmitted to him that she had not, and that Carpenter haddone it for her.About 10 a m. both were summoned to the office.McNeely told them they had violated the rule on punchingtimesheets.Crouch said she did not know the rule, andeach claimed that Crouch had not asked Carpenter topunch her timesheetMcNeely nevertheless insisted thatthe rule had to be enforced and discharged them both.The rule against one employee punching another'stimesheet was printed on a sheet of paper which newemployees were given to read when hired and wererequired to sign. The list of rules was not posted onbulletin boards, but the testimony of the various witnessessatisfiesme that it was generally known in the plant, andthat Carpenter and Crouch were specifically aware of it.Ipersonally believe that the discharges of Carpenterand Crouch for violation of the rule was harsh, since its"Carpenter did testify on direct examination that though she had toldMcNeely she knew she had violated a rule, she did not in fact know thenthat there was a rule against punching another employee'stimesheetHowever, on cross-examination,Carpenter did admit that when McNeelysent for her,a little later,she had told her foreman that she thought shemight be discharged for a violation of a rule293obvious purpose, that no employee be paid for time notworked, was irrelevant here. I mention this belief, not forthe purpose of judging McNeely's action by my ownuncertainmoral standard, but only to determine whetherrigidenforcement of the rule might in itself indicatedisparate treatment. It is undenied that no other employeehad ever been discharged for violation of that rule, butMcNeely testified that he knew of no other instances ofits violation, but that in the 6 months he had been plantmanager he had discharged about 20 or 25 employees,many of them for disciplinary reasons. I may assumefrom this that the plant was run tightly and that it waslikely that discipline was strictly maintained.It appears from the testimony of various witnesses thattheremay have been other infractions of the rule, but Iam satisfied that they were not widespread, that theyoccurred sporadically and under rather special conditions.Ileave out those instances when supervisors punchedtimesheets for their employees, since they were authorizedto do so. Other occasions involved another rule, thatemployees should not punch in more than 15 minutesbefore the official starting time. It appears that employeeswho got to the plant earlier than that would congregate inthe lunchroom and that one of their number might bedeputized to punch them in within the proper time period.Even this occurred infrequently, and seems to haveinvolved mainly two employees, a husband and wife, oneof whom had been observed in the act of punching theother's timesheet. I am satisfied that McNeely did notknow of these occurrences.Furthermore,my impression of the testimony ofMcNeely, Carpenter and Crouch inclines me to believeMcNeely's story that he saw Crouch leaving almostimmediately after quitting time, rather than the otherversion, that Crouch handed her timesheet to Carpenterbut did not ask her to punch it, that she went back to gether purse, and that she then left the plant only aftereveryone else had punched out. It is possible, of course,that a woman would remember to take her thermos bottleand sweater from her work station and still forget herpurse, but it seems improbable. I think the truth of thematter is that Crouch left quickly as soon as work endedand asked her friend to punch her timesheet in order tosave herself 5 or 10 minutes standing in lineBased on the foregoing, I conclude that McNeelydischarged Crouch and Carpenter for what he honestlyconsidered a serious infraction of a plant rule, and not forreasons of hostility or animus because of their unionmembership or activities." I shall therefore recommenddismissal of those paragraphs of the complaint pertinenthere.Circulating Petition to Decertify the UnionThe final bargaining session was held Tuesday, April30, 1968, and almost immediately there was talk in theplant of a union meeting where a strike vote would betaken. Employees who were fearful that a strike might becalled and those who were generally opposed to the Unionitself,began to coalesce and within a day a petition wasdrafted to get rid of the Union. The complaint alleges thatthe Company used certain employees to solicit and obtainsignatures for the petition to decertify the Union, inviolation of Section 8(a)(1)."The Martin Bros Container & Timber Products Corp,171NLRBNo 46 294DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployee Judy Stafford testified that the morning ofMay 1, Louise Coody, a supervisor, asked her if shewould be interestedin startinga petition to get rid of theUnion. When Stafford said she was, Coody told her to seeZack Bozeman, the shipping clerk. Stafford left hermachine to see Bozeman and asked him what was to bedone. He told her they would go to the office of AttorneyHamilton to have something drawn up Later, Staffordlearned that her friends were unwilling to help, but senther to talk to Pearl Morgan, a fellow employee, whoagreed to go with Bozeman to see Hamilton. Thatevening, Stafford testified, Coody called her at home andsuggested that she talk to Pennington, another employee,who was also interested in getting rid of the Union.Stafford did not talk to Pennington, and never signed thepetition,although she said that Coody told her to.Coody's version of her conversations with Stafford is quitedifferent.Coody,who described herself as beingeverything from a marriage counselor to an unlicenseddoctor (she impressed me as a friendly, sympatheticperson) testified that it was Stafford who told her she wasinterestedingettingup a petition, and that she thenreferredStafford to Bozeman, because it was alreadycommon knowledge in the plant that he too was interestedingettingridof the Union Coody denied having anyfurther conversation with Stafford about the matter.Other than this incident, there is no testimony of anydirect involvement of a supervisor suggesting that apetition be got up or in telling employees to sign it. Thepreparation of the petition on May 1, and the solicitationof employee signatures was the work of Bozeman, PearlCrawfordandLorraineMorgan,allrank-and-fileemployees. Glenn Carpenter, a young college student withrather indeterminate duties,rangingfrommaintenancehelper to timestudy expert, also played a role, limitedapparently to driving with Bozeman to solicit signatures.Bozeman,Crawford and Morgan got together on May1during nonwork time, apparentlyatBozeman'shome,and drafted a heading for a petition requesting that theUnion no longer represent the employees at the plant.They then drove over to talk to Herman Hamilton, anattorney in town, who happens to be counsel for theCompany. Bozeman denied that he knew that fact, and Iam inclined to believe him because Hamilton immediatelytold Bozeman that he would have nothing to do with thepetition.They did not go to see another attorney. Thenext morning the petition was available in an area at theback of the plant, near where Bozeman carried out hisduties as shipping clerk. It was apparently well knownamong the employees where the petition was kept, andthey signed before and after work, during lunch and breakperiods.Morgan, Crawford and Bozeman also visitedemployees at their homes soliciting their signatures to thepetition.Bozeman's job included picking up mail andrunning errands in town, and for these purposes he waspermitted to drive the company car, a green Chevrolet.On one occasion, he and Carpenter took the car, duringworking hours, without McNeely's permission, accordingto both McNeelyand Bozeman,and went to the home ofMr. and Mrs. Dewin Johnson, both of whom were plantemployees but were then at home recuperating from anauto accident.10"EmployeeMarione Rowe was solicited at home one evening byBozeman, Morgan andCrawford.She testifiedthat theydrove up in agreen car and that Bozeman said it was the company car. However,Crawfordtestified that itwas her own car, a greenFordIcreditCrawford,not because I think Rowe's testimony was false, but becauseMcNeely admitted that he knew that the petition wasavailable at the plant and was being signed there. One ofhisinformantswas Lou Taylor, a member of thenegotiating team, who demanded that he get hold of thepetitionand destroy it.McNeely told her that if thepetition was being signed on company time he would doso, but that he was not aware that it was. There is in factno evidence that signatures were solicited or obtained oncompany time, except for Stafford's testimony that Coodytold her to leave her machine to sign the petitionIwould not hold the Company responsible for thecirculation of the petition, even if I were to credit StaffordoverCoody. Stafford, in fact, took no part in thecirculation of the petition and refused to sign it eventhough, according to her testimony, Coody had told her todo so. Crawford and Morgan, who impressed me ascredible witnesses, had no contact so far as the evidencereveals,withany supervisors; and Bozeman, thoughinclined to exaggerate his importance, was not shown tohave been approached by any supervisor in the matter ofthe petition. Given the atmosphere of apprehension in theplant over talk of a strike being called by the Union, Iconsider it quite understandable that a spontaneousmovement against the Union should have developed soquickly after the breakdown of negotiations.Ifind, based on the foregoing, that there is insufficientevidence under accepted agency principles to establish theRespondent's responsibility for the circulation of thepetition.1sAccordingly, I shall recommend dismissal ofthis allegation of the complaintCONCLUSIONS OF LAW1.All production and maintenance employees employedby Hamburg Shirt Corporation at its Hamburg, Arkansasplant,excluding office clerical employees, professionalemployees, guards and supervisors as defined in the Act,constitutea unitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2.AmalgamatedClothingWorkersofAmerica,AFL-CIO, has been, since June 5, 1964, the exclusiverepresentative of all the employees in the above-describedunit, within the meaning of Section 9(a) of the Act.3.The Company violated Section 8(a)(5) and (1) of theAct by refusing permission to the Union to make its owntimestudies at the Hamburg plant.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Company has not violated the Act in any otherrespect.THE REMEDYIhave already explained why I believe that theCompany's refusal to allow the Union to make its ownin-plant studies of piece-rate operations frustrated theentire course of bargaining, by blocking the Union'saccess to data which might have assisted it in negotiatingon the wage and arbitration provisions of a contract. Thepernicious effects of the Company's conduct cannot beovercome merely by now requiring the Company to grantaccess to the Union to make its own timestudies. Thesehaving seen Bozeman, I believe he was inflating his status by claimingMcNeely's approval of his actions"SouthernTours, Inc,167NLRB No. 42, andStewart &StevensonServices, Inc,164 NLRB No 100 CfRiverTogs, Inc.,160NLRB 58,60 HAMBURG SHIRT CORPORATIONstudies are not an end in themselves, but only a means tosupplying theUnionwith information it needs forinformed bargaining. The effective remedy for restoringtheparties to their proper status is to require theCompany to resume negotiations for a bargainingagreement, on the Union's request, either during, or afterthe Union has completed, its in-plant studies of piece-rateoperations.Iconsider it unnecessary to discuss the extensiveremedial provisions proposed by the Union,sincethey arebased on the assumption that the Company would befound guilty of refusing to bargain in good faith by suchegregious conduct as failing to cloak its negotiator withsufficientauthority,failingtomakesignificantcounteroffers, and unilaterally changing rates and quotaswithout adequate notice to, and consultation with, theUnion. I have found that these allegations and contentionshave not been proved, and that the Board's normalremedial provisions for a violation of Section 8(a)(5) aresufficient here.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:RECOMMENDED ORDERHamburg Shirt Corporation,itsofficers,agents,successors,and assigns,shall:1Cease and desist from:(a)Refusing to bargainwithAmalgamated ClothingWorkersofAmerica,AFL-CIO,astheexclusivebargainingrepresentativeoftheproductionandmaintenance unit at its plant at Hamburg,Arkansas, byrefusing to permit the Union to perform independenttimestudies through its own experts, on piece-rated jobs.(b) In any other manner,interfering with,restraining,or coercing employees in the exercise of their rights underSection 7of the Act.2.Take thefollowingaffirmativeactionwhich isnecessary to effectuate the policiesof the Act:(a)Uponrequest, permit the Union under reasonableterms and conditions to perform its own timestudies onpiece-rate jobs in the bargaining unit.(b)Upon request,resume negotiations for a bargainingagreementeitherduring,oraftertheUnion hascompleted,itstimestudiesof piece-rate jobs in thebargaining unit(c) Post at its Hamburg, Arkansas,plant, copies of theattached noticemarked"Appendix."" Copies of saidnotice, on forms providedby theRegional Director forRegion26,shallafterbeingdulysignedby theRespondent be posted by it immediately upon receiptthereof and be maintainedby it for 60consecutive days"In the event that this Recommended Order be adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals,the words,"a Decree of the United States Court of295thereafter in conspicuous places including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are notaltered, defaced or covered by any other material(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith."IT IS FURTHER RECOMMENDED that those allegations inthe complaint found herein not to constitute violations ofthe Act be dismissed.Appeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order be adopted by the Boardthis provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsact,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain with AmalgamatedClothingWorkers of America, AFL-CIO, as therepresentativeof the production and maintenanceemployees at our Hamburg plant, by refusing to permitthe Union to perform independent time studies throughitsown experts on piece-rated jobs.We will, uponrequest, permit the Union to conduct its own timestudies.All our employees have the right to join or support alabor union. WE WILL NOT in any manner interfere withtheir exercise of this right.WEWILL,ontheUnion'srequest,resumenegotiations for a collective bargaining contract eitherwhile theUnion is conducting, or after it hascompleted, its time studies of piece-rate jobs in thebargaining unit.DatedByHAMBURG SHIRTCORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.